Citation Nr: 1455847	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-32 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had recognized guerilla service from May 1945 to April 1946.  The Veteran died in 2007.  The appellant seeks surviving spouse benefits.

 This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Manila, Republic of the Philippines Regional Office (RO) of the Department of Veterans Affairs (VA) that found that new and material evidence had not been received to reopen a claim for service connection for the cause of the Veteran's death. 

The appellant testified at a personal hearing before the undersigned Veterans Law Judge at the RO in February 2013.  A transcript of the hearing is of record.

In March 2014, the Board remanded this matter to obtain a completed VA Form 21-22, Appointment of Service Organization as Claimant's Representative from the appellant.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The additional evidence presented since the June 2008 rating decision is duplicative or cumulative of evidence previously considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2008 rating decision denying service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

2.  As new and material evidence has not been received, the criteria for reopening the claim for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

Here, the RO sent correspondence in September 2010, a rating decision in November 2010, and a statement of the case in August 2012.  Those documents discussed specific evidence, the particular legal requirements applicable to the new and material evidence claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  Furthermore, the September 2010 letter provided the appellant with notice that the Veteran was service-connected for residuals of gunshot wound of the left hand and that in order to support a claim of entitlement to service connection for the cause of the Veteran's death the evidence must show that a disability was incurred in or aggravated during service and was the primary or contributory cause of death.  Hupp v. Nicholson, 21 Vet. App. 342 (2007); 38 U.S.C.A. § 5103(a) (West 2014).

The September 2010 notice letter and November 2010 rating decision informed the appellant of the standard for new and material evidence and notified her of the reasons and bases for the prior denial of her claim, specifically because there was no evidence that a service-connected disability caused or contributed to the Veteran's death.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696  (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006). The Board considers it significant that the subsequent statements made by the Veteran and her representative suggest actual knowledge of the elements necessary to reopen her previously denied claim for service connection.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  Accordingly, the Board finds that any notice error with respect the appellant's petition to reopen her claim is harmless and does not preclude appellate consideration at this time. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Moreover, the Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication with this appeal, which occurred in the November 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The appellant originally submitted a claim of entitlement to service connection for the cause of the Veteran's death in December 2007.  The claim was denied by the RO in a June 2008 rating decision.  Notice of the denial and notice of appellate rights were provided in July 2008.  Although the appellant submitted a notice of disagreement, her substantive appeal received in January 2010 was not timely and the June 2008 RO decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  Accordingly, the Board must now consider the question of whether new and material evidence has been received to reopen that claim because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).
 
VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  In determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is evidence which was not of record at the time of the last final disallowance on any basis of the claim.  New and material evidence cannot be merely cumulative of other evidence that was then of record, and must raise a reasonable possibility of substantiating the claim.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.   After evidence is determined to be new, the next question is whether it is material. 

New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence of record at the time of the June 2008 rating decision consisted of the Veteran's certificate of death, his service medical records, private hospital and medical records, and the appellant's statements asserting that his service-connected disability was the underlying cause of the Veteran's death.  At the time of his death, the Veteran was service-connected for residuals of a gunshot wound of the left hand with limitation of motion of five digits and neuritis, rated 40 percent disabling.  

The Veteran's certificate of death shows that the Veteran died in September 2007.  The immediate cause of death was cardiopulmonary arrest.  Antecedent causes were sepsis, pneumonia, and anemia, and the underlying cause was lymphoma.  

The private hospital records from September 2007 show that the Veteran was admitted for pneumonia sepsis.  Other diagnoses noted were septic shock secondary to pneumonia and anemia secondary to lymphoma.  

In an April 2008 letter, the Veteran's private physician stated that the Veteran was seen for a consultation on July 7, 2007, because of pain and numbness in his left hand. 

The RO denied the claim in June 2008.  The RO determined that the evidence did not show that the death-causing condition began in service or within one year of the Veteran's discharge from service or had a relationship to any illness or event of service origin, to include the service-connected residuals of a gunshot wound of the left hand with limitation of motion of five digits and neuritis.

In July 2010, the appellant submitted additional evidence in order to reopen the claim for service connection for the cause of the Veteran's death.  The evidence added to the claims file since the final June 2008 rating decision includes private hospital records showing treatment for various medical complaints, to include wheezing, generalized body weakness, productive cough, and fever.  Diagnoses included Non-Hodgkin's Lymphoma, low grade, Stage III; febrile neutropenia resolved; septic shock secondary to community acquired pneumonia, resolved; and chronic obstructive pulmonary disease, not in acute exacerbation.  

A July 2011 RO informal conference report shows that the appellant asserted that she believed that the Veteran's death was related to service.  She stated she would try to get certification from the doctor who treated the Veteran in the 1950s of the death causing lymphoma and its link to military service.  

During the February 2013 Board hearing, the appellant testified that the Veteran's service-connected disability increased in severity as he got older.  She stated that she brought him to the hospital in agonizing pain from left arm pain.  She asserted that she believed that it was his service-connected disability that contributed to his death and that he died from related pain.

The medical evidence listed above is new in that it was not of record at the time of the June 2008 rating decision.  However, it is not material.  The hospital records show various medical treatments that the Veteran obtained in the year preceding his death, and many years after his service.  However, none of the records link the cause of the Veteran's death to service.  Consequently, the Board finds that evidence is not new and material.

Testimony provided by the appellant during the February 2013 hearing, while new, is repetitive of prior assertions which were considered by the RO in June 2008. Essentially, her statements remain the same as to the Veteran's service-connected residuals of a gunshot wound of the left hand with limitation of motion of five digits and neuritis contributing to the Veteran's death.  Her contentions as to the Veteran being in agonizing pain from his left upper extremity and the basis for coming to the hospital in September 2007 have been considered, and she is competent as a lay person to report on that which she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, those assertions were already considered in a final decision and do not in any way show that the disease entities responsible for the Veteran's death, as noted on his death certificate, were incurred in or aggravated by service, or that the service-connected disability caused or contributed to his death.  Thus, the testimony is insufficient to reopen a previously denied claim. 

The Board finds that the appellant has not submitted competent medical evidence which suggests a link between the Veteran's death and service or to any disease or injury incurred in or aggravated by service.  Further, despite her intent to seek an opinion relating the Veteran's lymphoma to his service, the appellant has not submitted competent medical evidence showing that any of the listed causes of death on the death certificate were incurred in or aggravated by service or manifested within any applicable presumptive periods.  Therefore, the Board finds that the evidence which has been presented since June 2008 does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014).  Without some new evidence tending to show that the Veteran's cause of death was caused or aggravated by active service, or that a service-connected disability caused or contributed to the cause of death, the claim of entitlement to service connection for the cause of the Veteran's death cannot be reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Accordingly, the Board finds that the appellant's attempt to reopen her claim of entitlement to service connection for the cause of the Veteran's death must be denied.  The recently submitted evidence not being both new and material, the claim of service connection for the cause of the veteran's death is not reopened and the benefit sought on appeal remains denied.





ORDER

As new and material evidence has not been received, the appellant's petition to reopen the claim for service connection for the cause of the Veteran's death is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


